 



Exhibit 10.93
AMENDMENT TO THE BY-LAWS
OF
ERIE INDEMNITY COMPANY
Section 2.01 Annual Meeting. The Annual Meeting of Shareholders shall be held
each year during the month of April, at a day and time fixed by the Board of
Directors; provided that if a majority of the members of the Board of Directors
determines that it is impracticable to hold such meeting during April of such
year, then such meeting may be postponed until May or June of such year; and
provided, further, that if a majority of the members of the Board of Directors
further determines that it is impracticable to hold such meeting during May or
June of such year, then such meeting may be postponed until July of such year,
but only with the prior written consent of the holders of a majority of the
shares of Class B Common Stock, no par value, of the corporation (the “Class B
Shares”) then outstanding. At the Annual Meeting, the holders of the Class B
Shares (the “Voting Shareholders”) shall elect Directors and shall transact such
other business as may properly be brought before the meeting. In elections for
Directors, voting need not be by ballot, except upon demand made by a Voting
Shareholder at the election and before the voting begins. A Director nominee
shall only be elected if the total votes cast by the Voting Shareholders “FOR”
the election of such Director nominee represents a majority of the Class B
Shares outstanding and entitled to vote at such meeting.

47